Citation Nr: 1417912	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-37 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for degenerative joint disease of the thoracolumbar spine, claimed as a lower back condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from July 2006 to May 2007 and from February 2008 to January 2009.  He also had additional unverified service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied the Veteran's claim for service connection for bronchial asthma.

The Board observes that, in April 2009, the Veteran submitted a VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which he designated the Disabled American Veterans as his representative.  In December 2012, the Veteran submitted an updated VA Form 21-22 in which he designated the Texas Veterans Commission as his representative.  The Board recognizes this change in representation. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals VA treatment records dated through July 2012; records dated through November 2009 were considered in the July 2010 statement of the case.  However, as the claim for service connection for bronchial asthma is being granted herein, the Veteran suffers no prejudice from the Board reviewing these documents for the purpose of awarding benefits.  Further, the Veteran's VBMS contains a November 2013 notice of disagreement as to the RO's June 2013 denial of the claim for service connection for degenerative joint disease of the thoracolumbar spine.

The issue of entitlement to service connection for degenerative joint disease of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Credible lay assertions and uncontradicted medical opinion and other evidence collectively indicate that bronchial asthma as likely as not results from in-service injury, namely exposure to polluted air from oil refineries in Kuwait.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bronchial asthma are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bronchial asthma is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran contends that his current bronchial asthma is the result of exposure of environmental toxins while stationed in Kuwait.  Service treatment records document multiple complaints of difficulty breathing and dyspnea on exertion, including in April 2007, June 2007 and October 2007, as well as an assessment of idiopathic dyspnea in February 2008.  Post-service treatment records reflect the diagnosis and treatment of asthma beginning in October 2007.  In October 2007, the Veteran's treating VA pulmonologist indicated that exposure to sand while in the desert can result in idiopathic dyspnea that usually improved when the individual was removed from exposure.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Board accepts the Veteran's assertions of exposure to environmental toxins and pollution while stationed in Kuwait to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).   A July 2012 opinion from the Veteran's treating VA internist notes that the Veteran had suffered from bronchial asthma since being deployed to Kuwait in 2007 and that this condition was the result of inhaling toxic air/polluted air from oil refineries in Kuwait.  This opinion was based upon a review of the Veteran's current and past medical history, as well as a review of the Veteran's medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the Board notes the opinion of a November 2009 VA examiner that he could not resolve whether the Veteran's reported symptoms of difficulty breathing, shortness of breath and coughing in 2006 or 2007 were the result of service without resorting to mere speculation; however, no explanation was provided as to why such an opinion could not be provided.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  There is no contrary opinion of record.

Therefore, given the facts of this case, and resolving all doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bronchial asthma are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bronchial asthma is granted.





REMAND

With regards to the claim for service connection for degenerative joint disease of the thoracolumbar spine, a June 2013 rating decision denied this claim.  The Veteran indicated that he objected to the denial of this claim in a November 2013 notice of disagreement.  This filing constitutes a timely notice of disagreement with the June 2013 rating decision.  A statement of the case addressing this appeal has not been issued.  The Board is required to remand the claim for a service connection for degenerative joint disease of the thoracolumbar spine to allow a statement of the case to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the claim for service connection for degenerative joint disease of the thoracolumbar spine.  This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


